Case 1:19-mc-23253-KMW Document 8 Entered on FLSD Docket 10/04/2019 Page 1 of 2




                                    U nited StatesD istrictC ourt
                                for the Southern D istrictofFlorida
                                           M'iam iDivision

                                 Case N o.: l:19-m c-23253-K M W
    ln R e:
                                                                         FILED BY              D.C.
    Application of M aigualida Naranjo
    Barrios for Foreign D iscovery A ssistance                                 0CT lj 2018
    Pursuantto28U.S.C.j1782,
          Applicant, M aigualida Naranjo
                                                                               S
                                                                               t
                                                                               c
                                                                                .:
                                                                                 k.
                                                                                  kD
                                                                                   lF
                                                                                    oFt
                                                                                      lA'
                                                                                        .
                                                                                        l.
                                                                                         î
                                                                                         Mll
                                                                                           A
                                                                                           jj
          Barrios.
                                             /

                     Applicants'Notice ofService ofA pplication and Related
                                        M em orandum

          ApplicantM aigualidaNaranajoBarrios(thetçApplicanf')herebyprovidesnoticethatshe
    hascaused to beserved copiesofApplicants'Ex ParteA pplication forDiscovety Assistance W ith

    Respect to Foreign Legal Proceedings by M aigulaida Naranjo Barrios, and Applicants'
    M em orandum in Support of Ex Parte Application for D iscovery Assistance W ith Respect to

    Foreign LegalProceedings on 9 ofthe 10 respondents- i.e.,Banesco U SA ,SunTrustBank,Sun

    TrtlstBanks,lnc.,M iura lnvestm entA dvisors,lnc.flklz M ultiplicas Investm entAdvisors,lnc.,

    M ultiplicaslnvestm ents Ltd.,M W M Investm entsLtd.,ltalo D 'Alfonso,H ugo Ortega,and M ario

    G.Ovalles(collectively,the çdlkespondents').Attached hereto as Composite ExhibittEA''are
    affdavitsprovided by the A pplicant'sprocessserverconfirm ing service on the Respondents.The

    undersigned has been inform ed thatM ario V .D 'A lfonso,the only respondentthatthe Applicant

    was unable to serve with process,resides in V enezuela and his ret'
                                                                      urn to the United States is

    unknow n. A ttached hereto asCom posite Exhibit(AB''isthe affidavitofnon-service pertaining to

    M ario V .D 'Alfonso.
Case 1:19-mc-23253-KMW Document 8 Entered on FLSD Docket 10/04/2019 Page 2 of 2


                                                               C ase No.1:19-m c-23253-K M W


          Date:October 4,2019                       Respectfully subm itted,

                                                    By:/s/G ustavo JtLam elas
                                                    GustavoJ.Lam elas(FloridaBarNo.995983)
                                                    gus@lamelaslaw.com
                                                    DanielBuigas(FloridaBarNo.98293)
                                                    daniel@ lamelaslaw.com
                                                    Lam elasLam PA
                                                    2525 Poncede Leon Blvd.,Ste.300
                                                    CoralGables,Florida 33134
                                                    Telephone:(305)395-4010
                                                    Email:gus@ lamelaslaw.com
                                                    Counselfor Applicant

                                      Certificate ofService

           l hereby certify that a true and correct copy of the foregoing, which w as filed
    conventionally,w as served by U .S.m ail,on O ctober 4,2019,on allpersons identified on the
    Service Listbelow .

                                                          /s/ T- *
                                           Service List


    Banesco USA                                     Norm an Segall,Esq.
    c/o Entity Registered AgentLLC                  nss@ lubellrosen.com
    Juan E.Serralles                                LubellR osen
    20lS.Biscayne Blvd.,Ste.2600                    0ne Colum busCenter
    M iam i,Florida 33131                           1 Alham bra Plaza,Suite 1410
                                                    CoralGables,FL 33134
    SunTrustBank                                    Telephone(305)655-3425
    Com oration Service Company                     Counsel for M iura Investm ent A dvisors,
    1201H ays Street                                lnc.f/k/a M ultiplica:lnvestm entAdvisors,
    Tallahassee,Florida 32301                       Inc.,M ultiplicas lnvestm entsLtd.,M W M
                                                    lnvestm ents Ltd.,ltalo D gAlfonso,M ario
    SunTrustBanks,Inc.                              D 'Alfonso, H ugo O rtega, and M ario G .
    Corporation Service Com pany                    O valles
    1201 HaysStreet-fallahassee,
    Florida 32301
